On Motion eor Eei-iearing-.
ME. CHIEF JUSTICE BEANTLY
delivered the opinion of the court.
Of the several grounds contained in the petition for a rehearing submitted herein only one requires notice. It is said by counsel that the conclusion reached is in direct conflict with the decision in Wright v. Fire Ins. Co., 12 Mont. 474, 81 Pac. 87, 19 L. E. A. 211, and that this decision should be followed or distinctly overruled. This contention is based upon a misconception of what was decided in the case of Wright v. Insurance Co., for it is clearly distinguishable from the case at bar. In that case a policy of a fire insurance had been effected by a general agent of the company after a personal examination of the risk. No written application was made by the assured, nor did the policy contain a stipulation limiting the powers of the agent. It did contain a stipulation that, “if the property be a stock of merchandise, and the same, or any part thereof, be or become mortgaged,” the policy should be void, unless consent in writing by the company should be indorsed upon it. A portion of the risk consisted of a stock of merchandise upon which was a mortgage at the time the insurance was effected. Specific amounts were placed upon the separate classes of property insured. The defense made by the company was that the contract was avoided by the fact that the assured did not reveal the existence of the mortgage to the company and have its consent thereto indorsed upon the policy. This court, in reversing a judgment in favor of the defendant, laid down two propositions: First, that the policy *347was not avoided as a whole by the fact that it covered a class of property falling within the prohibition, even though void as to such prohibited class; and, second, that, since the policy had been issued after personal examination by the agent, without any inquiry touching the existence of the mortgage, which' was on the public records, and no representations had been made by the assured, who paid the premiums and accepted the policy without knowledge of the provisions therein touching tbe mortgage or mortgages already or thereafter to be effected upon the property, the company should be held to have consented to assume the risk, though encumbered by the mortgage, as effectually as if the provision had been complied with. It is not argued that the first proposition, has any application to this case. The second is founded upon the principle that the agent acted generally for the company, and that having satisfied himself by personal inquiry and examination of the character and condition of the risk and recommended the issuance of the policy, his knowledge should be imputed to the company, and that the contract should be upheld, though consent to the mortgage was not formally indorsed upon it. The- company issued the policy upon the knowledge acquired through its agent acting within the apparent scope of his authority, and, the circumstances being such that he knew, or should have known, of the existence of the mortgage, his knowledge should be imputed to the company. Had the policy been issued upon false representations made by the assured, or had the mortgage been subsequently put upon the property, then questions would have arisen analogous to those decided in the case at bar; and the analogy would have been more striking had the authority of the agent been expressly limited by the terms of the contract made by the parties. In this case the agent acted under limited authority, and the exact extent of his power touching the waiver of forfeitures was known to the assured and agreed to by him; and, while a forfeiture could have been waived in other ways than that provided for in the contract, yet we do not think the evidence is sufficient to show that such waiver was *348made in this ease. There is, then, no conflict between the conclusion reached here and the second proposition decided in Wright v. Fire Insurance Co.
Counsel, in his brief, in support of his petition for a rehearing, has seen fit to present again, and urge upon the attention of the court, the argument presented by him at the hearing touching the matter of forfeiture for failure to pay premiums. While conceding that the conclusion reached by the court is supported by abundant authority, he insists that such is the importance of the decision that the court should re-examine the whole question, and change the conclusion stated. If counsel had carefully studied the opinion of the court in connection with the decision in Wright v. Insurance Co., supra, he would not have ventured to trouble the court by presenting this question again. The rule allows parties to apply for a rehearing in proper cases, but a petition for a rehearing should be presented only in those cases where reasonably good grounds therefor exist, and this should be made to appear upon the face of the petition. If this court has committed error, or overlooked some matter of importance in deciding a case, as shown by the record and opinion itself, the petition should be confined to the presentation of these matters. The court should not be asked to reconsider matters which have heen already considered and determined, especially where counsel concede that the view of the court is supported by authority. (Big Blackfoot Milling Co. v. Blue Bird Min. Co., 19 Mont. 454, 48 Pac. 778.) The petition is denied.

Denied.

Mr. Justice Holloway concurs.